Exhibit 10.14

TAX SHARING AGREEMENT

This Tax Sharing Agreement (the “Agreement”), dated as of November 16, 2006, is
made and entered into by and among Sally Beauty Holdings, Inc., a Delaware
corporation (“New Sally”), Sally Investment Holdings LLC, a Delaware limited
liability company and wholly owned subsidiary of New Sally (“Holdings”), and
Sally Holdings LLC, a Delaware limited liability company and wholly owned
subsidiary of Holdings (the “Company”).  This Agreement shall become effective
and binding upon the parties hereto immediately upon the effective time of the
Acquisition (as defined below) (the “Effective Time”).

W I T N E S S E T H:

WHEREAS, the parties hereto desire to provide for the allocation of liabilities,
procedures to be followed, and other matters with respect to Combined Taxes (as
defined below);

WHEREAS, Holdings is a wholly owned subsidiary of New Sally;

WHEREAS, pursuant to an Investment Agreement, dated as of June 19, 2006, by and
among Alberto-Culver Company, a Delaware corporation, New Aristotle Company, a
Delaware corporation, CDRS Acquisition LLC, a Delaware limited liability
company, New Sally and the Company (the “Investment Agreement”), New Sally has
acquired all equity interests in the Company by distribution from Alberto-Culver
Company (the “Acquisition”);

WHEREAS, New Sally has contributed all equity interests in the Company to
Holdings with the Company becoming a wholly owned subsidiary of Holdings;

WHEREAS, Holdings and the Company will be treated as disregarded entities for
U.S. federal income tax purposes;

WHEREAS, New Sally will include in its taxable income, for U.S. federal income
tax purposes, all items of income, gain, loss, deduction or credit attributable
to Holdings and the Company and the parties desire to provide New Sally with tax
sharing payments to enable New Sally to satisfy its tax liabilities to taxing
authorities;

WHEREAS, the parties hereto desire to compute such tax sharing payments as if
the Company were treated as an association taxable as a corporation for U.S.
federal income tax purposes;

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:

ARTICLE I

DEFINITIONS

1.                                       Definitions.

Code:  shall mean the Internal Revenue Code of 1986, as amended.

Combined Tax:  shall mean any Tax in respect of a Combined Tax Group.

Combined Tax Group:  shall mean any affiliated group (i) of which New Sally or
Holdings was or is, or was or is required to be, the common parent for purposes
of paying Taxes or filing a Tax Return and (ii) (A) which includes, for U.S.
federal income tax purposes, all items of income, gain, loss, deduction or
credit attributable to the Company or any of its Subsidiaries, or (B) of which
the Company or any of its Subsidiaries was or is, or was or is required to

1


--------------------------------------------------------------------------------


be, a member for any Tax year.  For the avoidance of doubt, a Combined Tax Group
shall be deemed to exist in any jurisdiction in which New Sally and/or Holdings
is required to include in its taxable income, for any Tax purposes, any item of
income, gain, loss, deduction or credit attributable to any members of the
Company Group, and shall include such member(s) and New Sally and/or Holdings,
as the case may be.

Combined Tax Return:  shall mean any Tax Return with respect to any Combined
Tax.

Company Group:  shall mean, with respect to any Combined Tax, a subgroup of the
relevant Combined Tax Group, whose member or members shall include each member
of such Combined Tax Group that is either the Company or a Subsidiary of the
Company.

Due Date:  shall mean, with respect to the filing of any Tax Return or the
payment of Tax, the date on which such Tax Return is due to be filed with, or
such payment is due to be made to, the appropriate Taxing Authority pursuant to
applicable law, giving effect to any applicable extensions of the time for such
filing or payment.

Estimated Tax Sharing Payments:  shall mean the periodic tax sharing payments
required under Article III, Section 2 of this Agreement.

IRS:  shall mean the United States Internal Revenue Service, including, but not
limited to, its authorized agents and representatives and, in the case of a
litigated controversy, the attorneys representing it.

Person:  shall mean any individual, corporation, partnership, joint venture,
association, joint-stock company, limited liability company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.

Pro Forma Company Return:  shall mean a pro forma Tax Return prepared pursuant
to Article III, Section 1 or 3.

Subsidiary:  shall mean, with respect to any Person at any time, any
corporation, association, partnership or other business entity of which more
than 50% of the total voting power of shares of capital stock or other equity
interests (including partnership interests) entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time owned or controlled, directly or indirectly, by
(a) such Person or (b) one or more Subsidiaries of such Person.

Tax:  shall mean any federal, state, local or foreign income, alternative
minimum, accumulated earnings, personal holding company, franchise, capital
stock, profits, windfall profits, gross receipts, sales, use, value added,
transfer, registration, stamp, premium, excise, customs duties, severance,
environmental (including taxes under section 59A of the Code), real property,
personal property, ad valorem, rent, occupancy, license, occupation, employment,
payroll, social security, disability, unemployment, workers’ compensation,
withholding, estimated or other similar tax, duty, fee, assessment or other
governmental charge or deficiencies thereof (including all interest and
penalties thereon and additions thereto).

Tax Return:  shall mean any federal, state, local or foreign tax return,
declaration, statement, report, schedule, form or information return or any
amendment to any of the foregoing relating to Taxes.

Taxing Authority:  shall mean, with respect to any Tax, the governmental entity
or political subdivision thereof that imposes such Tax, and the agency (if any)
charged with the collection of such Tax for such entity or subdivision.

Treasury Regulations:  shall mean the regulations prescribed under the Code.

2.                                       Successors. 

References to the Company, New Sally or Holdings shall include any successor
thereto or any Person with respect to which the Company, New Sally or Holdings,
respectively, is the successor.

2


--------------------------------------------------------------------------------


3.                                       For purposes of this Agreement, (i) all
determinations and computations of Taxes in respect of the Company and the
Company Group shall be made as if the Company were treated as an association
taxable as a corporation for U.S. federal income tax purposes, and (ii) taxable
income of the Company shall be deemed to include any item of income of New Sally
or Holdings that is attributable to any taxable period (or portion thereof)
ending on or prior to the Effective Time, or to New Sally’s or Holdings’ receipt
of (or entitlement to) any payment in connection with any of the Transactions
(as defined in the Investment Agreement), including any payment received after
the Effective Time pursuant to the Investment Agreement and any other
Transaction Agreement (as defined in the Investment Agreement). 

ARTICLE II

PROCEDURAL MATTERS

1.                                       New Sally or Holdings, as the case may
be, shall have the sole and exclusive responsibility for the preparation and
filing of each Combined Tax Return for each Combined Tax with respect to which
it is the common parent, including any amended returns and any other returns,
documents or statements required to be filed with any Taxing Authority relating
to such Combined Tax Return.  All such Combined Tax Returns shall be filed by
New Sally or Holdings, as the case may be, on a timely basis, taking into
account extensions of the due date for the filings of such returns.

2.                                       The Company shall, and shall cause each
of its Subsidiaries that is eligible to be a member of the relevant Combined Tax
Group to, join and continue to join in filing a Combined Tax Return with respect
to each jurisdiction for all Tax years for which such Subsidiary is eligible to
do so under the applicable Tax law, unless New Sally or Holdings, as the case
may be, shall request otherwise.

3.                                       New Sally or Holdings, as the case may
be, shall (a) make all payments to the applicable Taxing Authority of all
Combined Taxes that the relevant Combined Tax Group is required to pay,
including estimated payments relating thereto and (b) have the right to exercise
all powers of a common parent with respect to each Combined Tax Return or
Combined Tax.

4.                                       New Sally or Holdings, as the case may
be, shall be the sole and exclusive agent of the Combined Tax Group of which it
is the common parent and of each member of such group in respect of any and all
matters relating to any Combined Tax of such group for all Combined Tax Return
years.  In its sole discretion, New Sally or Holdings, as the case may be, shall
have the right with respect to each such Combined Tax Return (a) to determine
(i) the manner in which such return shall be prepared and filed, including,
without limitation, the manner in which any item of income, gain, loss,
deduction or credit shall be reported and the adoption or change of any method
of accounting, (ii) whether any extensions may be requested and (iii) the
elections that will be made by each member of the Combined Tax Group for which
such Combined Tax Return is filed, (b) to contest, compromise or settle any
adjustment or deficiency proposed, asserted or assessed as a result of any audit
of such return by any Taxing Authority, (c) to file, prosecute, compromise or
settle any claim for refund and (d) to determine whether any refund to which
such Combined Tax Group may be entitled shall be paid by way of refund or
credited against the Combined Tax liability of such group.  The Company hereby
irrevocably appoints, and shall cause each of its Subsidiaries that is a member
of each such Combined Tax Group to irrevocably appoint New Sally or Holdings, as
the case may be, as its agent and attorney-in-fact to take such action
(including the execution of documents) as New Sally or Holdings, as the case may
be, may deem appropriate to effect the foregoing.

5.                                       The Company shall, and shall as
appropriate cause each of its Subsidiaries that is a member of a Combined Tax
Group to, reimburse New Sally or Holdings, as the case may be, for (a) any
outside legal and accounting expenses incurred by New Sally or Holdings or in
the course of the conduct of any audit or contest regarding a Combined Tax
liability of such group, (b) any other expenses incurred by New Sally or
Holdings in the course of any litigation relating thereto and (c) the cost of
preparing any Combined Tax Return or otherwise administering this Agreement.

3


--------------------------------------------------------------------------------


6.                                       The Company shall, and shall cause each
of its Subsidiaries that is a member of a Combined Tax Group to, furnish to New
Sally or Holdings, as the case may be, in a timely manner such information,
documents and other assistance, in each case as New Sally or Holdings may
reasonably request in connection with the filing of each Combined Tax Return
with respect to such group or any audit or examination by any Taxing Authority
or any judicial or administrative proceeding relating to a Combined Tax of such
group or otherwise with respect to this Agreement and the transactions
contemplated hereby.

ARTICLE III

TAX SHARING PAYMENTS

1.                                       For each Tax year for which New Sally
or Holdings files, or is required to file, a Combined Tax Return on or after the
Effective Time, New Sally or Holdings, as the case may be, shall timely prepare,
or cause to be prepared, a Pro Forma Company Return for the relevant Company
Group for such year (including, if necessary, preparing Pro Forma Company
Returns for prior years).  Each such Pro Forma Company Return shall include only
the items of income, deduction, gain, loss and credit of the members of the
Company Group that are required to be reflected on such Combined Tax Return, and
shall be prepared in a manner consistent with the elections, methods of
accounting, and positions with respect to specific items made or used by New
Sally or Holdings, as the case may be, for purposes of such Combined Tax
Return.  Each such Pro Forma Company Return shall reflect any carryovers of net
operating losses, net capital losses, excess tax credits or other tax attributes
from Pro Forma Company Returns with respect to the same Combined Tax for prior
years assuming that members of such Company Group had not been in existence
before the Effective Time, which carryovers could have been utilized by the
Company Group if such Company Group had never been included in the relevant
Combined Tax Group, but only to the extent New Sally or Holdings, as the case
may be, utilizes such carryovers.  For purposes of this Article III, Section 1,
(a) a carryover will be treated as utilized by New Sally or Holdings to the
extent that the Tax liability of the relevant Combined Tax Group determined
taking into account such carryover is less than the Tax liability of such
Combined Tax Group determined without giving effect to such carryover, (b) any
provision of the Code that requires consolidated computations, such as
sections 861 and 1231, and any similar provision with respect to any other
Combined Tax, shall be applied separately to the Company Group for purposes of
preparing the Pro Forma Company Return and (c) Treasury Regulations
section 1.1502-13, and any similar provisions with respect to any other Combined
Tax, shall be applied as if the Company Group were not a part of the relevant
Combined Tax Group.  The Pro Forma Company Return shall be provided to the
Company no later than 10 days before the Due Date for filing the relevant
Combined Tax Return.

2.                                       For each Tax year in which a Combined
Tax Return is, or is required to be, filed by New Sally or Holdings, as the case
may be, the Company shall, and shall as appropriate cause each of its
Subsidiaries that is a member of the relevant Combined Tax Group to, make
periodic payments (“Estimated Tax Sharing Payments”) to New Sally or Holdings,
as the case may be, in such amounts as, and no later than the dates on which,
payments of estimated tax with respect to such Combined Tax would be due on or
after the Effective Time from the Company Group under section 6655 of the Code,
and any similar provisions with respect to any other Combined Tax, if it were
not included in the relevant Combined Tax Group (computed on a basis consistent
with the relevant Pro Forma Company Return).  The balance, if any, of the
Estimated Tax Sharing Payments due on or after the Effective Time for such Tax
year shall be paid to New Sally or Holdings, as the case may be, no later than
December 15 of such year.  The Company shall, and shall as appropriate cause
each of its Subsidiaries that is a member of the relevant Combined Tax Group to,
pay to New Sally or Holdings, as the case may be, no later than the Due Date
(for this purpose, determined without regard to extensions) on which each
Combined Tax Return for each Tax year is, or is required to be, filed by New
Sally or Holdings on or after the Effective Time, an amount equal to the excess
of (a) the sum of (i) the Tax liability shown on the relevant Pro Forma Company
Return prepared for such Tax year and (ii) the additions to tax, if any, under
section 6655 of the Code, and any similar provisions with respect to any other
Combined Tax, that would have been imposed upon the Company Group (treating the
amount due to New Sally or Holdings under clause (i) above as the Company
Group’s Tax liability and treating any

4


--------------------------------------------------------------------------------


Estimated Tax Sharing Payments as estimated Tax payments with respect to such
liability) over (b) the Estimated Tax Sharing Payments made relating thereto. 

3.             To the extent that, after the Effective Time, any audit,
litigation, claim or refund with respect to a Combined Tax Return results in an
increase in Tax liability relating to the treatment of a Company Group item, a
corresponding adjustment shall be made to such item and to the Company Group’s
Tax liability reflected on the applicable Pro Forma Company Return.  Within 5
days after any such adjustment, the Company shall, and shall as appropriate
cause each of its Subsidiaries that is a member of the relevant Combined Tax
Group to, make additional Tax sharing payments, including interest and penalties
consistent with such adjustment, to New Sally or Holdings, as the case may be. 

4.             All calculations required to be made by New Sally or Holdings
under this Agreement shall be binding upon the parties hereto absent manifest
error.

ARTICLE IV

INTEREST

1.             With respect to any federal income Tax, any amount relating
thereto which is required to be paid by the Company or any of its Subsidiaries
pursuant to this Agreement and which has not been timely paid to New Sally or
Holdings, as the case may be, shall be subject to an interest charge at the rate
and in the manner provided in the Code for interest on underpayments of federal
income Tax for the relevant period.

2.             With respect to any Combined Tax other than federal income Tax,
any amount relating thereto which is required to be paid by the Company or any
of its Subsidiaries pursuant to this Agreement and which has not been timely
paid to New Sally or Holdings, as the case may be, shall be subject to an
interest charge at the rate and in the manner provided under the applicable
state or local statute for interest on underpayments of such Tax for the
relevant period.

ARTICLE V

MISCELLANEOUS PROVISIONS

1.             Any information or documents furnished by one party to another
pursuant to this Agreement shall be treated as confidential and, except as, and
to the extent, required during the course of an audit or litigation or otherwise
required by law, shall not be disclosed to another Person without the consent,
which shall not be unreasonably withheld, of the first party.

2.             All payments to be made by any party under this Agreement shall,
except to the extent otherwise specifically provided herein, be made without
setoff, counterclaim or withholding, all of which are expressly waived.

3.             Nothing in this Agreement shall be construed to require a party
hereto to pay any liability or obligation arising under this Agreement more than
once.

4.             If due to any change in applicable law, regulations, or
interpretation thereof after the date of this Agreement, performance of any
provision of this Agreement or any transaction contemplated thereby shall become
impracticable or impossible, the parties hereto shall use their best efforts to
find and employ an alternative

5


--------------------------------------------------------------------------------


means to achieve the same or substantially the same result as that contemplated
by such provision.

5.             This Agreement shall be binding upon and inure to the benefit of
any successor to each of the parties, by merger, acquisition of assets or
otherwise, to the same extent as if the successor had been an original party to
this Agreement.

6.             This Agreement shall be governed by and construed in accordance
with the laws of the State of New York without giving effect to the rules or
principles of conflict of laws thereof, to the extent the same are not
mandatorily applicable by statute and would permit or require the application of
the laws of another jurisdiction.

7.             This Agreement may be executed simultaneously in one or more
counterparts, each of which will be deemed an original, but all of which when
taken together shall constitute one and the same instrument.

8.             The headings in this Agreement are for convenience only and shall
not be deemed for any purpose to constitute a part or to affect the
interpretation of this Agreement.

9.             This Agreement may be amended from time to time by agreement in
writing executed by all the parties hereto or all of the parties then bound
thereby.  This Agreement constitutes the entire agreement with respect to the
subject matter hereof and supersedes all prior written and oral understandings
with respect thereto.

10.           Any notice, request or other communication required or permitted
in this Agreement shall be in writing and shall be sufficiently given if
personally delivered or if sent by registered or certified mail, postage
prepaid, addressed as follows:

If to New Sally:

Sally Beauty Holdings, Inc.
3001 Colorado Blvd.
Denton, Texas 76210
Fax:  (940) 297-4990
Attention:  Vice President and General Counsel 

If to Holdings:

Sally Investment Holdings LLC
c/o Sally Beauty Holdings, Inc.
3001 Colorado Blvd.
Denton, Texas 76210
Fax:  (940) 297-4990
Attention:  Vice President and General Counsel

If to the Company:

Sally Holdings LLC
c/o Sally Beauty Holdings, Inc.
3001 Colorado Blvd.
Denton, Texas 76210

6


--------------------------------------------------------------------------------


Fax:  (940) 297-4990

Attention:  Vice President and General Counsel

In each case, with a copy to (which shall not constitute notice):

Clayton, Dubilier & Rice, Inc.

375 Park Avenue

18th Floor

New York, New York  10152
Fax:  (212) 407-5252

Attention:  Richard J. Schnall

Debevoise & Plimpton LLP
919 Third Avenue
New York, New York  10022
Fax:  (212) 909-6836
Attention:  David H. Schnabel, Esq.

or to such other address as set forth in writing by either party to the other in
accordance with this section.

7


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized representatives.

SALLY BEAUTY HOLDINGS, INC.

 

 

 

 

 

 

 

 

By:

/s/Raal H. Roos

 

 

 

Name:

Raal H. Roos

 

 

Title:

Vice President and Secretary

 

 

 

 

 

 

 

SALLY INVESTMENT HOLDINGS LLC

 

 

 

 

 

 

 

 

By:

/s/Raal H. Roos

 

 

 

Name:

Raal H. Roos

 

 

Title:

Vice President and Secretary

 

 

 

 

 

 

 

 

 

SALLY HOLDINGS LLC

 

 

 

 

 

 

 

 

By:

/s/Raal H. Roos

 

 

 

Name:

Raal H. Roos

 

 

Title:

Vice President and Secretary

 

8


--------------------------------------------------------------------------------